DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s election without traverse of a combination of a protease, lipase and amylase, oral composition and lipid coating was previously acknowledged.
Claims 12,14-15, 23-24 and 30 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
In the reply filed 4/4/22, Applicants cancelled claims 3, 5 and 29 and added New claim 31.
Claims 1-2, 4, 6-11, 13, 16-22, 25-28 and 31 read on the elected species and are under consideration. 

Claim Objections-Withdrawn
The objection to claims 19 and 21 is withdrawn due to amendment of the claims. 

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-11, 13, 16-22 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment  of SARS-CoV-2 infection in a subject with pancreatin, does not reasonably provide enablement for treatment of SARS-CoV-2 infection with digestive enzymes comprising a protease, a lipase and an amylase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Please note that this rejection has been modified due to amendment of the claims.
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention
Claim 1 is directed to a method for treatment of SARS-CoV-2 coronavirus infection in a subject, comprising administering to the subject a pharmaceutical composition that comprises digestive enzymes, wherein the digestive enzymes comprise a protease, a lipase and an amylase. 

			(2) The Breadth of the claims

The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 1 is drawn to treatment of SARS-CoV-2 infection in a subject in need thereof, comprising administering digestive enzymes, wherein the digestive enzymes comprise a protease, a lipase and an amylase. Embodiments of the digestive enzymes in the specification and dependent claims include proteases, lipases, amylases and combinations thereof [00173]. The instant specification states that the one or more proteases can comprise “for example” papain, bromelain...etc. [00174].  The instant specification states that the digestive enzymes can be independently derived from an animal, microbial source, plant, recombinant or synthetic. The instant specification states that the digestive enzyme preparation can contain one, two…ten or more digestive enzymes [00327]. 

(3) The state of the prior art and (5) The predictability or unpredictability of the art

The prior art is generally not enabling for treating coronaviruses with digestive enzymes. An extensive search of the prior art did not uncover any experimentation involving the use of digestive enzymes to treat, prevent, mitigate or accelerate the recovery from coronaviruses. The NIH teaches COVID-19 treatment guidelines (https://www.covid19treatmentguidelines.nih.gov/about-the-guidelines/whats-new/ updated 1/5/22). There is no mention of digestive enzyme treatment for COVID-19 or any coronaviruses. A search of the art did not uncover any teaching or suggestion that digestive enzymes are a potential treatment for coronaviruses.
Overall, the prior art provides no evidence that the use of digestive enzymes can be effectively used to treat SARS-CoV-2. 
Therefore, the state of the art at the time of the application is that the treatment of coronaviruses is not well understood and therapy is challenging and complex.  Adding to the complexity are the many different “proteases” encompassed by the instant claims. Lopez-Otin et al. (“Proteases: Multifunctional Enzymes in Life and Disease” J Biol Chem 2008 Nov. 7;283(45):30433-30437) teaches that proteases are efficient executioners of common chemical reaction: the hydrolysis of peptide bonds (p. 30433, 2nd col., last para.). Lopez-Otin et al. teach MEROPS, a comprehensive database of proteases and inhibitors, annotates 1008 entries for human proteases. Lopez-Otin et al. teach the Degradome Database list 569 human proteases classified into 68 families (p. 30434, 1st col., 1st para.). Lopez-Otin et al. teach that mice and rats contain 644 and 629 proteases respectively and birds, amphibians and fish also contain large numbers of protease genes (col. 30434, 1st col., last para.).  Therefore, there are a great number of proteases known in the art. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, it would be highly unpredictable and require undue experimentation given the art and the breadth of the claims to determine if and what proteases in combination with amylase and lipase would be able to treat SARS-CoV-2.   

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential treatment of SARS-CoV-2 with pancreatin. Applicants provide in vitro data showing 7.5 and 15 µg/ml of pancreatic enzyme concentrate inhibit SARS-CoV-2 virus in Vero E6 cell in some assays (for example see Fig. 32). The instant specification discloses that the pancreatic enzyme concentrate contains a protease, lipase and amylase (at varying concentrations). It is unclear what specific protease were included in the formulation and at what concentrations (of the enzymes).  
There was no disclosure of other digestive enzymes other than pancreatin. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to the treatment of SARS-CoV-2 by administration of a protease, lipase and amylase, but the specification, prior art or instant disclosure does not provide support for this. One of ordinary skill in the art could not practice the claimed invention without undue experimentation. 
In conclusion, the instant application is enabled for treatment of SARS-CoV-2 with pancreatin. 

Response to Arguments
Applicant's arguments filed 4/4/22, have been fully considered but they are not persuasive. Applicants argue that one of ordinary skill in the art would recognize the function of the recited enzymes are known in the art, therefore, particular enzyme names are not required. Applicants argue that the instant invention would not require undue experimentation because the scope of the claims correlates with the scope of the examples. Applicants argue that in vivo data is not required to demonstrate enablement. Applicants argue that the Vero cells are the gold standard for testing SARS-CoV-2 I infections in vitro (please see Exhibit A). 
Please note that the arguments regarding prophylaxis and different coronaviruses are moot since the claims were amended to recite only treatment and SARS-CoV-2. The arguments regarding Vero cells as the standard for testing was persuasive. However, the Examiner disagrees that one or ordinary skill in the art would understand that the specific protease is not important. As disclosed in Lopez-Otin et al. there are a great number of different proteases and the instant specification teaches treatment of SARS-CoV-2 with a single combination of a protease, amylase and lipase (pancreatin). Given the lack of teachings in the art and the lack of teaching other proteases in the instant specification, it would be highly unpredictable and require undue experimentation to determine if and what other proteases would have the same function in combination with amylase and lipase for treatment of SARS-CoV-2. 


Claim Rejections - 35 USC § 112-NEW

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW rejection necessitated by cancelation of claim 5. 
Claims 16-19 and 21 are indefinite because they depend from a canceled claim 5. 
Claim 20 is rejected for depending from claim 19.

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims are enabled for treatment of SARS-CoV-2 with pancreatin. There is no prior art that teaches or suggests treatment of SARS-CoV-2 with pancreatin. 


Conclusion
Claims 1-2, 4, 6-11, 13, 16-22 and 25-28  are rejected.
Claim 31 is objected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654